Citation Nr: 1733455	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  08-12 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial rating for upper back myositis rated as noncompensable prior to January 19, 2006 and 20 percent disabling thereafter.

2.  Entitlement to a higher initial rating for a right shoulder disability, rated as noncompensable prior to January 19, 2006 and 20 percent disabling thereafter.

3.  Entitlement to an increased rating for uterine fibroids, rated as 30 percent disabling.

4.  Entitlement to an effective date prior to May 8, 2014 for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to June 1982 and from July 1991 to August 1992 with additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The December 2006 rating decision granted service connection for upper back myositis and a right shoulder disability with a noncompensable ratings assigned prior to January 19, 2006 and 20 percent ratings thereafter for both disabilities; the Veteran appealed the initial ratings.  The February 2014 rating decision denied an increased rating for uterine fibroids and entitlement to TDIU.

This matter was most recently before the Board in August 2014, when the issues on appeal were remanded for further development.

The Board notes a May 2017 rating decision granted entitlement to TDIU, effective May 8, 2014.  Although the Agency of Original Jurisdiction (AOJ) characterized this as a full grant of the benefit sought on appeal, the Board finds the TDIU issue remains on appeal as an element of the appeal of the ratings assigned for the Veteran's service-connected disabilities because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has characterized this issue as entitlement to an effective date prior to May 8, 2014 for TDIU, as noted on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2014, the Board remanded the issues of entitlement to an increased rating for uterine fibroids and TDIU to the AOJ for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In December 2014, the AOJ issued a statement of the case regarding the increased rating claim for uterine fibroids and a rating decision granting TDIU, effective May 8, 2014.  In January 2015, the Veteran filed a substantive appeal and requested a local hearing at the RO with a Decision Review Officer (DRO).  There is no indication the Veteran has withdrawn her request for a DRO hearing.  The Veteran must be scheduled for the requested DRO hearing pursuant to her request.  See 38 C.F.R. §§ 3.103(c), 3.2600(c) (2016).

The Board's August 2014 remand also directed the AOJ to contact the Metropolitan Community Clinic on the Veteran's behalf and request any records that may be available dating back to 1995.  It appears that the AOJ asked the Veteran to submit records from Metropolitan Community Clinic for the period prior to 2012, but there is no indication in the claims file that the AOJ requested the Veteran complete a release form to allow the AOJ to request these records.  Therefore, in order to provide the Veteran with every opportunity to substantiate her claims, the Board finds that on remand the AOJ should specifically ask the Veteran to sign the appropriate release forms for Metropolitan Community Clinic to allow for the AOJ to request any available records from the period prior to 2012.

Additionally, a recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint for pain, as well as any paired joint, in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The examination reports of record do not include the range of motion testing required by VA regulation.  See Correia, supra; 38 C.F.R. § 4.59.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to complete the appropriate forms to allow the AOJ to contact the Metropolitan Community Clinic and request any records that may be available dating back through 1995.  Efforts to obtain these records must be documented in the claims file.  

2.  Schedule the Veteran for a new VA examination (or examinations if necessary) to determine the current severity of her service-connected upper back myositis and right shoulder disability.  All indicated tests and studies must be performed.  The claims file, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.

The examiner must test range of motion of the spine and right shoulder, as well as the paired joint, for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

3.  Schedule the Veteran for a DRO hearing in accordance with her January 2015 request.  The Veteran is to be notified of the date and time of the hearing.  A copy of such notification should be associated with the claims file.

4.  Readjudicate the issues on appeal, to include consideration of whether TDIU is warranted prior to May 8, 2014 in full accordance with 38 C.F.R. § 4.16.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

